Citation Nr: 0100294	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  95-29 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for thoracic outlet 
syndrome.

2.  Evaluation of service-connected lumbosacral strain with 
spasm and arthritis, rated as 10 percent disabling from 
December 2, 1994.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1970 to 
January 1992.

The veteran initially appealed from a November 1994 decision 
of the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, among other 
things, denied a claim for a disability rating in excess of 
10 percent for service-connected psoriasis.  He also appealed 
from an April 1995 decision which, among other things, denied 
a claim of service connection for thoracic outlet syndrome, 
granted service connection for lumbosacral strain with spasm 
and arthritis, and evaluated the low back disability as 10 
percent disabling from December 2, 1994.  In September 1998, 
the Board granted an increased (30 percent) rating for 
psoriasis, denied the claim of service connection for 
thoracic outlet syndrome, and remanded for further 
development the claim for a higher evaluation for low back 
disability.

Thereafter, the veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In February 2000, 
the veteran's representative and VA General Counsel filed a 
joint motion to vacate the Board's September 1998 decision to 
the extent that it denied service connection for thoracic 
outlet syndrome and to dismiss the appeal of the Board's 
decision which granted the increased rating and remanded the 
low back issue.  By a February 2000 order, the Court vacated 
the Board's decision insofar as it denied service connection 
for thoracic outlet syndrome and dismissed the low back 
question for lack of jurisdiction because the Board had not 
reached a final decision on the merits of that claim.  The 
service connection issue was returned to the Board for 
further action.  In the interim, the RO undertook development 
of the low back rating issue pursuant to the Board's 
September 1998 remand and confirmed the previously assigned 
rating.  A supplemental statement of the case was issued in 
February 2000.

The Board also notes that the September 1998 remand by the 
Board referred to the low back issue as involving the 
question of entitlement to an increased rating.  However, the 
Court has since indicated that a distinction must be made 
between a veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later-filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Inasmuch as the question currently under consideration was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the Board 
has characterized the low back rating issue as set forth on 
the title page.  Moreover, where, as here, the original 
rating assigned is appealed, consideration must be given to 
whether the veteran deserves a higher rating at any point 
during the pendency of the claim.  Id.


REMAND

I.  Service Connection Issue

As for the claim of service connection for thoracic outlet 
syndrome, the parties to the February 2000 joint motion noted 
that the Board had denied the claim of service connection for 
thoracic outlet syndrome on the grounds that it was not well 
grounded under the law as then set forth in 38 U.S.C.A. 
§ 5107 (West 1991).  The parties pointed to an August 1994 
examination report wherein thoracic outlet syndrome of a 
costoclavicular type was diagnosed.  It was also noted that 
the same physician, in a subsequently prepared request for 
consultation, reported that the veteran had had thoracic 
outlet syndrome since 1985.  It was therefore concluded that 
the record included a post-service diagnosis which had been 
related to the veteran's period of military service.  The 
parties to the joint motion also concluded that VA 
examinations in 1992 and 1995 had not adequately accounted 
for records of prior medical treatment.  

Upon review of the record, the Board notes that a question is 
raised as to whether the veteran indeed has a current 
diagnosis of thoracic outlet syndrome and whether any such 
syndrome is related to military service.  Although service 
medical records show that the veteran was diagnosed with 
thoracic outlet syndrome in August 1986, June 1988 
consultations questioned the accuracy of the earlier 
diagnosis.  See service medical records dated in August 1986 
and June 1988.  The Board also observes that, while the 
veteran's numerous re-enlistment examinations, as well as his 
December 1991 retirement examination, referred to problems 
with his back, neck, or shoulders, none of these reports 
included an assessment of thoracic outlet syndrome.  
Likewise, while the veteran underwent a VA examination in May 
1992, and reported a history of thoracic outlet syndrome 
since 1981, it was opined that his symptoms were residuals of 
cervical spondylosis at C5-C6.  Thoracic outlet syndrome was 
not diagnosed.

Similarly, post-August 1994 medical records, dated through 
August 2000, including a September 1994 consultation from the 
Thoracic Surgery Clinic of the Dwight D. Eisenhower Army 
Medical Center (specifically cited to by the parties to the 
joint motion) and March 1995 as well as December 1999 VA 
spine examinations, do not include a definite diagnosis of 
thoracic outlet syndrome.  In September 1994, the diagnosis 
was "possible thoracic outlet syndrome, mild."  (emphasis 
added).  Additionally, in March 1995, the diagnoses were 
cervical spine degenerative disc disease and mechanical low 
back pain.  In December 1999, the diagnosis was status-post 
multiple spine surgeries for degenerative changes and 
radiculopathy.

The Board finds that, because the record does not appear to 
include a clear showing that the veteran indeed experiences 
thoracic outlet syndrome, and in order to comply with the 
mandate of the February 2000 Court order, the claim should be 
remanded for a clarifying VA examination.  

II.  Higher Evaluation Issue

As for the claim for a higher evaluation for lumbosacral 
strain with spasm and arthritis, this issue was remanded in 
September 1998, in part, to afford the veteran a VA 
orthopedic examination that addressed the factors required by 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Specifically, an 
examiner was directed to conduct an evaluation of the 
veteran's low back that took into account all functional 
impairments such as pain on use, weakness, fatigability, 
abnormal movements, etc.  Each such problem was to be 
expressed in terms of the degree of additional range of 
motion lost beyond that which was clinically demonstrated.

In DeLuca, the Court held that, in evaluating a service-
connected disability involving a joint, functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45 must be considered.  The 
Court also held that the functional losses should be 
specifically described by reference to the rating criteria.  
In other words, functional losses must be equated to factors 
addressed in the rating criteria, even those beyond what is 
shown clinically.

However, it does not appear that a DeLuca-type analysis has 
been undertaken to account for the veteran's oft-repeated 
complaints of pain and flare-ups.  While a December 1999 VA 
examiner, as did earlier examiners, reported the veteran's 
complaints of low back pain, findings were not elicited 
sufficient to answers the Board's inquires.  Specifically, at 
the December 1999 VA examination, it was reported that the 
range of motion of the veteran's lumbar spine was as follows:  
forward flexion to 70 degrees, backward extension to 30 
degrees, and bilateral bending to 45 degrees.  He had 5/5 
strength of all major muscle groups in both lower extremities 
with 2+ patellar reflexes and 1+ Achilles tendon reflexes.  
He had a negative straight leg raise, but nonetheless had 
pain in his hamstrings with seated and supine straight leg 
raise.  At that time, the pain radiated down to his knee 
area.  It was opined that the veteran had chronic low back 
pain consistent with a muscle strain and he had no classic 
radicular signs in the lower extremities.  The examiner also 
indicated that he could not comment on the degrees of 
additional range of motion lost because such a thing did not 
make sense.  

Such a comment by the examiner suggests that he did not 
understand the Board's previous instruction.  The Board will 
remand the case again in an attempt to make sense out of the 
instructions previously given as required by DeLuca.  
Contrary to the notion implicit in the examiner's December 
1999 comment, it is not expected that the veteran necessarily 
experience additional loss of motion.  Rather, the examiner 
is required to identify the level of disability experienced 
by the veteran due to functional loss, such as pain, 
weakness, etc.  Thereafter, the examiner must equate such a 
loss to the rating schedule.  For example, a veteran may have 
normal range of motion shown on examination, or for that 
matter even when he experiences a flare-up of pain or other 
disabling symptom.  Nevertheless, because the pain or other 
debility can be evaluated under the rating schedule only by 
application of specific rating criteria, the examiner must 
describe the pain, etc. in terms that can be used to apply 
the criteria.  In other words, the veteran's functional loss 
may be so severe as to cause problems that equate to the 
level of disability experienced by someone who has 
"moderate," or "severe" limitation of motion.

Lastly, the Board notes that the RO, in August 2000, and the 
Board, in October 2000, received treatment records, some of 
which are both new and pertinent to his low back rating 
claim.  38 C.F.R. § 19.37 (2000).  Therefore, a remand is 
also required for the issuance of a supplemental statement of 
the case.  Id.

This case is REMANDED to the RO for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  

2.  As to the claim of service connection 
for thoracic outlet syndrome, the RO 
should obtain and associate with the 
record all private and VA treatment 
records relevant to the veteran's claim, 
and not already part of the record, 
including all records on file with the VA 
medical center (VAMC) in Augusta, 
Georgia, the Dwight D. Eisenhower Army 
Medical Center, the Dorn VAMC, any 
military hospital at Camp Lejeune, North 
Carolina, Anderson Memorial Hospital, 
Anderson Family Practice, Portsmouth 
Naval Hospital, the VA outpatient clinic 
in Greenville, South Carolina, and Helen 
Marie Clark, Ph.D.  38 C.F.R. § 3.159 
(2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Notice to the veteran as 
required by the Veterans Claims 
Assistance Act of 2000 should be 
provided.

3.  The veteran should be scheduled for 
VA orthopedic and neurologic evaluations.  
First, as to the veteran's claim of 
service connection for thoracic outlet 
syndrome, the examiners should review the 
claims file, examine the veteran, and 
provide a consensus opinion as to whether 
the veteran currently has thoracic outlet 
syndrome.  If the veteran does not 
currently suffer from thoracic outlet 
syndrome, the examiners should expressly 
say so.  The opinion must be explained in 
light of other findings of record, 
including those made in military service 
in August 1986 and by Dr. Williams in 
August 1994.  Specific tests, clinical 
findings, history, and any pertinent 
medical texts or other authority should 
be cited in support of the examiners' 
opinions.  If the veteran does indeed 
experience thoracic outlet syndrome, the 
examiners should provide a consensus 
opinion as to the medical probabilities 
that it began during the veteran's period 
of military service, or was caused or 
made worse by an already service-
connected disability.

Next, as to the veteran's service-
connected lumbosacral strain with spasm 
and arthritis, the examiners should 
identify each functional debility 
legitimately experienced by the veteran 
due to service-connected disability and 
provide findings that take into account 
all functional impairments, including 
problems such as pain, incoordination, 
weakness, fatigability, abnormal 
movements, etc.  See 38 C.F.R. §§ 4.40, 
4.45 (2000).  Functional loss due to such 
difficulties should be equated with the 
rating criteria of Diagnostic Codes 5292 
and 5295.  See DeLuca, supra.  In other 
words, the examiners should state whether 
functional debility experienced by the 
veteran equates to the kind of disability 
contemplated by the criteria for a higher 
evaluation under either Diagnostic Code 
5292 or Diagnostic Code 5295.  If the 
veteran is examined at a point of maximum 
disability, this should be noted.

4.  The RO should review the examination 
report(s) for compliance with the 
instructions set out above, especially 
with respect to the requested medical 
opinions.  If the instructions have not 
been followed, the examination(s) should 
be returned to the examiner(s) for 
further action.

5.  Additional evidentiary development as 
suggested by the evidence obtained 
pursuant to the instructions set forth 
above should be undertaken by the RO.

6.  Thereafter, adjudicatory action 
should be taken on the basis of the 
entire record.  As to the claim for a 
higher evaluation for lumbosacral strain 
with spasm and arthritis, adjudication of 
the claim should include consideration by 
the RO of the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.71, 4.71a (2000) and the 
precepts of DeLuca, supra.  If any of the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) which refers to the Veterans 
Claims Assistance Act of 2000 and 
38 C.F.R. § 3.156(a) (2000), and includes 
consideration of all evidence received 
since issuance of the June 1995 statement 
of the case (SOC) and February 2000 SSOC.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until further notice is 
received.  The purpose of this remand is to comply with the 
order of the Court and to procure clarifying data.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of the remanded issues.  The appellant 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


